                     IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF ALASKA


ROBERT ANDERSON,
               Plaintiff,
vs.                                              Case No. 3:21-cv-00139-JMK
MUNICIPALITY OF ANCHORAGE,
               Defendant.



             ORDER REGARDING SELF-REPRESENTED PLAINTIFF

               Robert Anderson, representing himself, commenced this action on

June 4, 2021, has paid the filing fee, and apparently has served his summons and

complaint upon Defendant.1 On July 9, 2021, Defendant moved for an extension

of time, “until such time as the pro se law clerk has reviewed the complaint and a

screening order has been issued that directs the MOA to file an answer.” 2

               Cases filed by a plaintiff requesting that the Court waive the filing fee

or appoint counsel, and all prisoner cases, must be reviewed before service under

federal law. 3 However, the Court does not otherwise screen cases solely because

they are filed by a person representing himself or herself. Because Defendant

mistakenly understood that a response was not due, and because of the length of


      1   Dockets 1; 3.
      2   Docket 6 at 2.
      3   See 28 U.S.C. §§ 1915; 1915A.



           Case 3:21-cv-00139-JMK Document 7 Filed 07/14/21 Page 1 of 5
the complaint and attachments at Docket 1, the Court will grant an extension of

time.

        IT IS THEREFORE ORDERED:

   1. Defendant’s Motion for Extension of Time is GRANTED in part, and

        Defendant may file a response to the complaint within 45 days of the date

        of this Order. If, however, Defendant objects to the manner of service, an

        objection should be filed within one week of the date of this Order.

   2. Mr. Anderson must file proof of service in this case with the Court within 60

        days of the date of this Order. 4

   3. At all times, Mr. Anderson shall keep the Court informed of any change of

        address. Such notice shall be titled “Notice of Change of Address.” 5 The

        notice shall contain only information about the change of address, and its

        effective date. The notice shall not include requests for any other relief.

        Failure to file the notice may result in the dismissal of the action for failure

        to prosecute under Rule 41(b) of the Federal Rules of Civil Procedure.




        4   See Fed. R. Civ. P. Rule 4(l)(1) (proving service).
        5 See Local Civil Rule 11.1(b) (requiring a notice of change of address to be filed
“[s]elf-represented parties must keep the court and other parties advised of the party’s
current address and telephone number.”). A Notice of Change of Address form, PS23,
may be obtained from the Clerk of Court, if needed.


Case 3:21-cv-00139-JMK, Anderson v. MOA
Order
Page 2 of 5

             Case 3:21-cv-00139-JMK Document 7 Filed 07/14/21 Page 2 of 5
   4. All future papers sent to the Court must be identified with the name of the

       Court, the case number, the name of the Plaintiff, the Defendant, and the

       title of the document, as illustrated on the first page of this order. 6

   5. Mr. Anderson shall serve a copy of any future filings submitted to the Court

       upon Defendant’s lawyer. 7 Mr. Anderson shall include, with any original

       paper filed with the Court, a certificate stating the date that an exact copy of

       the document was mailed to Defendant’s lawyer. A Certificate of Service

       may be written in the following form at the end of the document:

                I hereby certify that a copy of the above (name of document)
                was mailed, first class, U.S. mail, to (name of opposing party
                or counsel) at (address) on (date).
                                                               (Signature)

       Any paper received by a District Court Judge or Magistrate Judge that does

       not include a Certificate of Service indicating that Defendant was served with

       a copy of that document will be disregarded by the Court.

   6. Each litigant is responsible for keeping a copy of each document filed with

       the Court. When a self-represented litigant sends a document to the Court,

       the litigant receives a Notice of Electronic Filing (“NEF”) from the Court that

       states when that document was filed on the docket and the docket number



       6  See Fed. R. Civ. P. 10(a) (“The title of the complaint must name all the parties;
the title of other pleadings, after naming the first party on each side, may refer generally
to other parties.”).
       7   See Fed. R. Civ. P. 5.


Case 3:21-cv-00139-JMK, Anderson v. MOA
Order
Page 3 of 5

            Case 3:21-cv-00139-JMK Document 7 Filed 07/14/21 Page 3 of 5
      of the document. Copies of documents that have been filed with the Court

      may be obtained from the Clerk’s Office for $0.50 per page. In the event of

      special circumstances or serious financial need, a party may file a motion

      asking for the cost of copies to be waived or reduced.

   7. No party shall have any ex parte communication with a District Court Judge

      or Magistrate Judge of this Court about the merits of this action. This means

      that parties cannot communicate with any judge without the presence and/or

      knowledge and consent of the other parties. For example, Mr. Anderson

      shall not write letters to, or call, a judge directly. Any request for action by

      the Court regarding these proceedings must be filed with the Clerk of Court

      as a motion.

   8. A motion should contain the information identified in the caption of this Order

      and should be titled “Motion for (add the relief requested).” In a motion, a

      party should state specifically and concisely what he or she wants, so that

      the Court understands what the party is requesting. This Court’s Local Civil

      Rule 7.4 requires that each motion be filed with a proposed order that the

      Court can issue, if the motion is granted. The proposed order helps to clarify

      what the moving party is asking the Court to do.

   9. All documents filed with the Clerk of Court must contain an original

      signature, and must be mailed to the Court at the following address:



Case 3:21-cv-00139-JMK, Anderson v. MOA
Order
Page 4 of 5

        Case 3:21-cv-00139-JMK Document 7 Filed 07/14/21 Page 4 of 5
                               U.S. District Court
                            222 West 7th Avenue, #4
                            Anchorage, Alaska 99513

   10. The Clerk of Court is directed to send the following to Mr. Anderson: (1) a

      copy of this order, (2) motion form PS12, and (3) a copy of the Court’s pro

      se handbook, “Representing Yourself in Alaska’s Federal Court.”

      Dated at Anchorage, Alaska, this 14th day of July, 2021.

                                            /s/ Joshua M. Kindred
                                            JOSHUA M. KINDRED
                                            UNITED STATES DISTRICT JUDGE




Case 3:21-cv-00139-JMK, Anderson v. MOA
Order
Page 5 of 5

        Case 3:21-cv-00139-JMK Document 7 Filed 07/14/21 Page 5 of 5
